Citation Nr: 0934239	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  06-27 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The appellant served on active duty from February 1968 to 
February 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
RO in Cleveland, Ohio, which denied a petition to reopen a 
claim for service connection for PTSD.    

Evidence has been received in December 2008 subsequent to the 
final consideration of the claim by the RO.  The appellant, 
through his representative, has waived RO consideration of 
that evidence.  The Board may consider the appeal.  38 C.F.R. 
§ 20.1304 (2008).

In the August 2009, the appellant's representative moved for 
revision of the February 2003 rating decision originally 
denying the appellant's claim on the basis of clear and 
unmistakable error.  The RO has not considered this motion in 
the first instance.  As will be discussed below, the Board 
has denied reopening here.  The rating decision has not been 
subsumed and the Board cannot act without prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The motion is REFERRED to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  An unappealed RO rating decision dated in February 2003, 
of which the appellant was notified in February 2003, denied 
the appellant's claim of entitlement to service connection 
for PTSD.

2.  Evidence received since the February 2003 RO decision is 
either duplicative of evidence previously considered or new 
to the claims file, but unrelated to verification of the 
inservice stressor necessary to substantiate the claim of 
whether PTSD was incurred or aggravated in service, and is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.

CONCLUSIONS OF LAW

1.  The February 2003 rating decision, denying the claim of 
service connection for PTSD is final.  38 U.S.C.A. §§ 7104, 
7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2.  New and material evidence has not been submitted for the 
claim of entitlement to service connection for PTSD; the 
claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

With respect to the appellant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  In 
addition, the case of Kent v. Nicholson, 20 Vet. App. 1 
(2006), requires that, prior to the adjudication of petitions 
to reopen service connection claims, the appellant be given 
notice of the elements of service connection, the elements of 
new and material evidence, and the reasons for the prior 
denial.

Prior to initial adjudication of the appellant's claim, a 
letter dated in September 2005 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  The September 2005 letter 
provided notice of the elements of new and material evidence 
and the reasons for the prior denial.  The criteria of Kent 
are satisfied.  See Kent, supra.  This letter did not include 
the notice of the degree of disability and effective date 
elements of Dingess; however, because the Board has not 
reopened and service connection has not been awarded, any 
such error is harmless.  

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the appellant have been obtained, to the extent 
possible.  The appellant has indicated that he is in receipt 
of Social Security Administration (SSA) benefits.  He has not 
identified the disability for which he is receiving SSA 
benefits and only mentioned his receipt of SSA benefits with 
respect to avoiding over payment of his VA pension.  
Nevertheless, the Board finds that it is highly unlikely that 
SSA records would contain different or additional evidence 
concerning a stressor, since the award of SSA benefits 
involves the existence of disabilities, but (unlike VA) not 
their etiology.  The likelihood that SSA records would 
provide evidence pertaining to the purported in-stressors is 
even more remote, especially since the appellant has 
repeatedly failed to proffer such evidence.  Therefore, a 
remand to obtain SSA records is not necessary, because the 
appellant has not suggested that they are not pertinent to 
his claim, and the record does not so indicate.  See Brock v. 
Brown, 10 Vet. App. 155, 161-2 (1997) [VA is not obligated to 
obtain records which are not pertinent to the issue on 
appeal].

These records, however, would not provide evidence of an 
inservice stressor.  The appellant has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
In attempts to reopen previously denied claims for service 
connection, the duty to assist does not include provision of 
a medical examination or opinion, unless new and material 
evidence has been secured.  See 38 C.F.R. § 3.159 
(c)(4)(iii).



The appellant was not afforded an examination in association 
with his petition to reopen.  As discussed below, the Board 
concludes that new and material evidence has not been 
submitted on this claim.  Accordingly, there is no duty to 
provide an examination and no error exists.  See id.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mlechick v. Mansfield, 503 F.3d 
1340 (2007).

II. New and Material Evidence

Service connection for PTSD requires a medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2008).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  If VA determines that a veteran engaged in 
combat with the enemy and his alleged stressor is combat- 
related, then his lay testimony or statement is accepted as 
conclusive evidence of the stressor's occurrence and no 
further development or corroborative evidence is required- 
provided that such testimony is found to be "satisfactory," 
i.e., credible and "consistent with circumstances, conditions 
or hardships of service."  See 38 U.S.C.A. 1154(b) (West 
2002); 38 C.F.R. 3.304(f)(1); Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993).  If, however, the alleged stressor is not 
combat-related, then the veteran's lay testimony, in and of 
itself, is not sufficient to establish the occurrence of the 
alleged stressor.  Instead, the record must contain evidence 
that corroborates his testimony or statements.  See Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).  

The appellant filed a previous claim for service connection 
for PTSD.  The claim was denied in a February 2003 rating 
decision, which was mailed to the appellant that same month.  
The basis of the denial was that the appellant had failed to 
submit sufficient evidence of a verifiable stressor, to 
include specific evidence of names, dates, and locations of 
the purported events.  The appellant did send in a completed 
PTSD questionnaire form in March 2003.  Additional evidence 
received after a rating decision will be considered part of 
the claim which was pending.  See 38 C.F.R. § 3.156(b) 
(2008).  The RO determined that this statement contained 
information duplicative of that already considered and did 
not take further action.  

An appeal is initiated by filing a timely Notice of 
Disagreement (NOD).  See 38 C.F.R. § 20.201 (2008).  A NOD 
must express dissatisfaction or disagreement with a denial of 
a claim and a desire to contest the result.  Id.  Although 
any communication from the claimant will be liberally 
construed, it still must be expressed in terms that can 
reasonably be construed as disagreement with a denial and 
desire for appellate review.  Id.  While the questionnaire 
may be construed as disagreement, there is nothing to support 
a desire for appellate review.  The March 2003 submission is 
not, therefore, a NOD.  There are no other submissions of 
record from February 2003 to February 2004.  Therefore, the 
Board finds that the appellant did not file a timely NOD to 
the February 2003 rating decision.  The February 2003 
decision is final.  38 U.S.C.A. §§ 7104, 7105.

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence 
is presented or secured with respect to that claim.  

38 C.F.R. § 3.156(a) defines "new and material evidence." 
"[N]ew evidence" means evidence not previously submitted to 
agency decision makers, and "material evidence" means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  The new and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

In his prior claim, the appellant indicated that he had two 
main stressors related to his Vietnam service.  First, he 
reported shooting a small girl, who was holding grenades.  
Second, he reported being present at a landing zone where two 
servicemen were injured and another killed.  The appellant is 
not in receipt of a combat decoration and his file does not 
otherwise indicate combat status.  The RO required 
verification of the stressors with corroborating evidence, 
which, as previously noted, the appellant failed to provide.  
See 38 C.F.R. § 3.304(f) (2008).  

The appellant submitted a copy of his service personnel 
records.  These were associated with the file and considered 
in the February 2003 decision.  They are duplicative of the 
prior claim.

Several sets of VA treatment records from 2005 and later have 
been submitted.  Letters dated August 2005, April 2006 and 
June 2007 on his behalf from several VA doctors have also 
been submitted.  These support the current diagnosis of PTSD 
and a relationship to service, but provide no more 
information than the appellant provided in his previous claim 
regarding his stressors.  To the extent these records address 
the reasons for the prior denial, they are duplicative of the 
prior claim.

The appellant's ex-wife also submitted a statement.  She 
recounts that she married the appellant in 1974, five years 
after his return from Vietnam.  She reports drug and alcohol 
abuse in the years that followed.  She also reports that the 
appellant related his stressor events to her.  The substance 
of the stressor information is identical to that reported in 
the other sources previously considered by the RO in February 
2003.  

The evidence associated with the file is either duplicative 
or new, but fails to address the grounds for the prior 
denial.  As such, the Board finds new and material evidence 
has not been submitted.  The preponderance of the evidence is 
against the appellant's petition to reopen.  Consequently, 
the benefit-of-the-doubt rule does not apply, and the 
petition to reopen must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The appeal to reopen a claim of service connection for PTSD 
is denied.




____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


